Citation Nr: 0837391	
Decision Date: 10/30/08    Archive Date: 11/10/08

DOCKET NO.  06-03 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUES

1.  Entitlement to service connection for hearing loss.  

2.  Entitlement to service connection for tinnitus.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Van Stewart, Counsel


INTRODUCTION

The veteran had active military service from August 1954 to 
October 1957. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  


FINDINGS OF FACT

1.  The veteran does not have hearing loss that is related to 
his military service.  

2.  The veteran does not have tinnitus that is related to his 
military service.


CONCLUSIONS OF LAW

1.  The veteran does not have hearing loss that is the result 
of disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1154(b), 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.307, 3.309, 3.385 (2007).  

2.  The veteran does not have tinnitus that is the result of 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1154(b), 5107; 
38 C.F.R. §§ 3.102, 3.303, 3.304.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  But see 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (when VCAA notice follows the initial unfavorable 
AOJ decision, subsequent RO actions may "essentially cure[] 
the error in the timing of notice").  

The Board notes that the veteran was initially apprised of 
VA's duties to both notify and assist in correspondence dated 
in January and May 2005, before the RO's initial adjudication 
of the claim, and again in August 2006.  (Although the 
complete notice required by the VCAA was not provided until 
after the RO adjudicated the appellant's claims, any timing 
errors have been cured by the RO's subsequent actions.  Id.)

Specifically regarding VA's duty to notify, the notification 
to the veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  In correspondence dated in March 2006, the 
veteran was apprised of the criteria for assigning disability 
ratings and for award of an effective date; the claims were 
thereafter re-adjudicated by way of a Supplemental Statement 
of the Case (SSOC) issued in March 2006.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006); Mayfield, supra.  

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs), and Social Security 
Administration (SSA) records, and sought post-service medical 
records, though those identified by the veteran were not 
available.  The veteran was also afforded an audiological 
examination in furtherance of his claims.  VA has no duty to 
inform or assist that was unmet.  

The veteran contends that he has bilateral hearing loss and 
tinnitus that are attributable to acoustic trauma experienced 
during his service in the Navy.  Specifically, he contends 
that he served as a helicopter engine mechanic, which exposed 
him to constant whining and squealing of engines.  The 
veteran's DD Form 214, Report of Transfer or Discharge, 
indicates that he was an airman (E 3) at the time of his 
release from active duty, but does not show that he attended 
any training as an aircraft engine mechanic.  The record 
indicates that he was attached to a helicopter training unit 
in Pensacola, Florida, and a squadron in Atlantic City.  

The veteran's SMRs show no complaints related to either 
hearing loss or tinnitus.  Entrance and separation physical 
examination reports indicate that no audiometric testing was 
conducted, but both reports showed a whispered voice 
examination that revealed normal hearing acuity of 15/15.  
The separation examination also revealed hearing acuity of 
15/15 on spoken voice testing.  The examinations both 
reported normal clinical evaluation of the ears and ear 
drums.  

There is no medical evidence of any complaint or treatment 
related to hearing loss or tinnitus from the time of the 
veteran's separation from service in October 1957 until the 
report of a VA audiological examination conducted in June 
2005 in connection with these claims, a period of nearly 48 
years.  The veteran indicated that pertinent medical records 
were obtainable from the Marquette General Hospital, but the 
hospital responded that they were unable to locate any 
records "due to age."  Medical records from SSA relate to a 
respiratory disability and do not mention the veteran's 
hearing or tinnitus complaints.  

At his June 2005 audiological examination, the veteran stated 
that he believed that the noise he was exposed to as a 
helicopter mechanic caused his current hearing loss and 
tinnitus symptoms.  The veteran stated that his main 
complaint was difficulty hearing with background noise 
present and in all communication situations where noise was 
present.  He also stated that he had constant and very 
annoying tinnitus in both ears on the day of the examination.  
The examiner noted that the veteran's history of post-service 
occupational noise exposure was positive in that he had 
worked as a truck driver and carpenter for 30 years.  
Recreational noise exposure was reported as negative.  

The June 2005 VA audiological evaluation revealed that pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
45
60
75
80
LEFT
35
35
55
75
100

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and 72 percent in the left ear.  

The audiologist diagnosed a moderately severe steeply sloping 
sensorineural hearing loss.  Word recognition was said to be 
consistent with audiometric configuration in both ears.  The 
examiner noted that there was no evidence of hearing loss or 
tinnitus either while in service or within one year of 
leaving service.  While the examiner noted that the veteran's 
bilateral hearing loss was pathognomonic of noise trauma and 
far greater than age related norms, the examiner nevertheless 
opined that he could not attribute the veteran's hearing loss 
and tinnitus to military causes.  This was so because of the 
absence of any hearing loss or tinnitus during military 
service.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303.  Service connection may also be granted for 
any injury or disease diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).  Generally, service connection requires 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).  The absence of evidence of 
hearing loss in service is not a bar to service connection 
for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 160 
(1993).  Certain chronic diseases, including sensorineural 
hearing loss, may be presumptively service connected if they 
become manifest to a degree of 10 percent or more within one 
year of leaving qualifying military service.  38 C.F.R. §§ 
3.307(a)(3); 3.309(a).  Further, if there is no showing of a 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  

For the purposes of applying the laws administered by VA, 
impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, and 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of those frequencies 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385.  

Here, the June 2005 VA audiological evaluation revealed that 
the veteran has a current hearing loss disability as defined 
by VA regulations, and there are also subjective complaints 
of tinnitus in both ears.  Thus, there is evidence of current 
disabilities as claimed.  

However, there is no showing of hearing loss or tinnitus in 
service.  The veteran's entrance and separation physical 
examination reports both showed a whispered voice examination 
which revealed normal hearing acuity of 15/15.  Spoken voice 
testing at separation was also normal.  While audiometric 
testing is undoubtedly more precise than a whispered or 
spoken voice test, the whispered and spoken voice tests are 
alternate means of testing hearing acuity.  See Smith v. 
Derwinski, 2 Vet. App. 137, 138, 140 (1992).  Moreover, the 
record does not show, and the veteran has not claimed, that 
sensorineural hearing loss became manifest to a degree of 10 
percent or more within one year of leaving qualifying 
military service.  Service connection on a presumptive basis 
therefore is not warranted.  

The veteran avers that he was exposed to excessive noise 
around helicopter engines while in service.  However, his DD-
214 indicates only that he served as an airman in the Navy, 
and does not show that he was an aircraft mechanic or 
otherwise indicate that he worked in a high noise 
environment.  Even if it were to be conceded that the veteran 
was exposed to loud noise while in service, exposure to loud 
noise in service is not by itself evidence of hearing loss in 
service.  As noted above, the veteran's SMRs showed normal 
hearing at the end of service, and there is no evidence of 
hearing loss until decades after leaving active duty.  Cf. 
Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(presumption of aggravation rebutted by long period (50 
years) of absence of complaint).  Thus, in addition to there 
being no evidence of chronicity in service, there is no 
showing of continuity in the decades following military 
service.  38 C.F.R. § 3.303(b).   

Finally, the Board notes that there is no medical evidence of 
a nexus between the veteran's military service and his 
current hearing loss or tinnitus.  As noted, the June 2005 VA 
audiological examiner opined that neither the veteran's 
hearing loss nor his tinnitus is the result of events during 
his active military service.  In support of this opinion he 
noted that the veteran's hearing was shown to be normal 
throughout his time of service, including on his separation 
examination.  The audiologist's medical opinions are 
uncontradicted by any other medical evidence of record and 
therefore are persuasive-the greater weight of the evidence 
is against the veteran's claims.  

The Board acknowledges the veteran's contention that he has 
bilateral hearing loss and tinnitus that are related to his 
military service.  However, there is no evidence of record 
showing that the veteran has the specialized medical 
education, training, and experience necessary to render 
competent medical opinion that his current hearing loss or 
tinnitus results from noise exposure occurring more than 40 
years ago.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
38 C.F.R. § 3.159(a)(1) (2007).  Consequently, the veteran's 
own assertions as to his claims of service connection for 
hearing loss and tinnitus have no probative value.  

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits as concerns the nexus issue.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Therefore, on the basis of the above analysis, and 
after consideration of all the evidence, the Board finds that 
the preponderance of the evidence is against these service 
connection claims.  The veteran does not have hearing loss or 
tinnitus that is traceable to disease or injury incurred in 
or aggravated during active military service.


ORDER

Entitlement to service connection for hearing loss is denied.  

Entitlement to service connection for tinnitus is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


